O’Malley, J.
In addition to the facts set forth in the opinion of Mr. Justice McAvoy, there are others which lead to the conclusion that the judgment appealed from should be affirmed.
The bond itself contains no reference to the New Jersey statute. It also appears that while the plaintiff itself did not directly furnish the defendant a statement of the amount due, the defendant was nevertheless, informed not only orally of such amount, but Fred G. Stickel, Jr., a Newark attorney, acting on behalf of the defendant with respect to the bond and claims arising under it, was furnished with a statement of plaintiff’s claim by A. Lee Grover, secretary of the New Jersey State Highway Commission. While the correspondence between these two parties concerns itself principally with plaintiff’s claim to a hen against a surplus remaining in the hands of the Commission, the correspondence also set forth plaintiff’s entire claim.
Under the particular circumstances of this case, we are of opinion, therefore, that when the evidence is fairly considered, there was shown a sufficient and substantial compliance with the statute.
*23It follows, therefore, that the judgment appealed from should be affirmed, with costs.
Finch, P. J., and Martin, J., concur; Merrell and McAvoy, JJ., dissent and vote for reversal and dismissal of the complaint.